39.270. Accordingly, we conclude that we lack jurisdiction over this
                 appeal and we
                             ORDER this appeal DISMISSED.




                                                                             J.
                                                   Saitta




                                                   Pickering
                                                               Ras           J.




                 cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                       Socorro Keenan
                       Lewis Roca Rothgerber LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                     2
(0) 1947A ceim